IN THE COURT OF APPEALS OF TENNESSEE
                                 AT KNOXVILLE
                                              April 1, 2003 Session

                          NEIL M. FRIEDMAN v. LYNN W. BROWN

                             Appeal from the Circuit Court for Carter County
                                              No. C8224

                                                FILED MAY 14, 2003

                                         No. E2002-01615-COA-R3-CV




CHARLES D. SUSANO, JR., J., concurring.



        I concur in Judge Franks’ well-reasoned opinion because I believe it correctly states the
controlling law and because I believe that when that law is applied to the facts of this case, the
inescapable conclusion is that the plaintiff’s complaint “fail[s] to state a claim upon which relief can
be granted.” Tenn. R. Civ. P. 12.02(6). Having said all of this, I feel constrained to state that given
the allegations1 of the complaint pertaining to (1) the expiration of the plaintiff’s sentence when the
judge re-incarcerated him; (2) the prosecutor’s agreement with defense counsel, apparently stated
in open court, that the judge did not have the authority to send the plaintiff to jail for violating
probation on a sentence that, by then, had expired; and (3) an alleged corrupt motive for the judge’s
action in this case, persuade me that while the result in this case may be a correct one, it is far from
what “the man or woman on the street” would perceive to be a just one. This troubles me. However,
as a judge, I recognize that I must follow the law, regardless of my personal feelings with respect to
the general concept of justice. Accordingly, I concur.



                                                          ______________________________
                                                          CHARLES D. SUSANO, JR., JUDGE




         1
        Under Tenn. R. Civ. P. 12, a court is required to “tak[e] all of the allegations of fact [in the comp laint] as true .”
Huckeby v. Spangler, 521 S.W .2d 568, 571 (Tenn. 1975 ).